Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections. See MPEP § 2172.01. 
Claim 1 (last five lines): the omitted structural positive cooperative relationships are: an opening, an upper surface, a lower portion, an upper end and an external rear surface.
In absence of essential structural positive relationship of the opening, the upper surface, the lower portion, the upper end and the external rear surface, it remains uncertain as to how the opening, the upper surface, the lower portion, the upper end and the external rear surface are structurally related to its associated element(s) and the claimed device. 
In absence of essential structural positive relationship of the opening, the upper surface, the lower portion, the upper end and the external rear surface, it remains uncertain as to whether the opening, the upper surface, the lower portion, the upper end 
	Dependent claims 2-12 are necessarily rejected since they depend upon rejected base claim.

Prior art of the record does not disclose applicant’s claimed vehicle lamp including a combination of: a light source; a glass disposed in front of the light source; a housing configured to support the light source and the glass and form an appearance; a thermoelectric element unit configured to generate cold wind and hot wind by introducing external air of the housing; a first flow path configured to introduce one of the cold wind and the hot wind generated by the thermoelectric element unit into the housing; and a second flow path configured to discharge the other one of the cold wind and the hot wind to outside of the housing,
	wherein the thermoelectric element unit includes:
	a first part configured to be connected to the first flow path and generate one of cold air and hot air; a second part configured to be connected to the second flow path and generate the other one of the cold air and the hot air; a body configured to partition an arrangement space of the first part and the second part and in which an opening is formed on an upper surface; and a fan configured to be disposed on the opening of the body and introduce the air in a direction from an upper portion to a lower portion, and
	wherein the thermoelectric element unit is positioned on an upper end of an external rear surface of the housing, as specifically cited in claim 1.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHOK PATEL whose telephone number is (571)272-2456. The examiner can normally be reached on M-Th 10AM-3PM, 6PM-10PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oluseye Iwarene can be reached on 571-270-5112. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/ASHOK PATEL/Primary Examiner, Art Unit 2879